OFFICE OF THE ATTORNEYGENERAL            OF TEXAS
                             AUSTIN




Banorrblr Norper Qarrimn,  Director
Depertment of Publlo Safety
~CasipHabry
A\lktin, Texas

Dsar Sir:




            Thir will aokn                    of your   reebnt re-
quest for   our opinion aa

                                            he psclrege of s4ot~on 9
                                              oond Lsgialature,
                                              otlon 0, V*rnon’a
                                              rtnent rendera    an
                                      ittsn by hrsletaat    Attorn4y
                                      ng that the wordr *approved,
                                      4 stamped upon the gleer,
                                      of the refleotor.

,,,&~yQl44?Nqy$dt                of the statute     cited   reada   a8




           You @tata that einee the opinion of Hr. Christopher
was wrttten,  the UPB; of button type reflectora hat beoome
prevrlemt end that it would be imooaeible to plaoe the ep-
,




            Honorable    Horn===
                               &rrison,       page 2


            proval on the glass of this kind of reflector.     Under thee4
            olro~etaEee    you ask whethnr it would b4 permiseIbl4 tor
            the approval of reflectors   to be stemped on th4 metal  flange
            of the refleotor   instead of the glass.
                        Since assignment of your opinion        request, we have
           had ooceelon to examine descriptive        literature    of th4 various
           types of refleotore     and to fnepeot several of them. 80144
           manufacturers of button refleotore        have enao,eed the glare In
           frar48 so eubetantIally     made It appears~Impoeeible        that
           the glass part be removed, exoept by breaking the glare or
           destroying    th4 frme.    If the refleotore      otherwise meet
           the tests of the Texas Highway Departm4nt, we eee no good
           reason why the foregolng      provlelon   of the statute     would
           prevent the approval being etaeqed on the metal flan
    -.     rather than on ths glass Itself.         The intent of the Pegle-
           latura   was doubtleas to prevent      the 8819 and us4 of In-
           ferior   and inadsquete rsfleotore.       The proteotion     end safe;;
           of the traveling public wee the paramount oonelderatlon.
           the glaee be firmly etteched to the metal flango or other
    -.     dsvioe,   wu r4apeatfully    advlae you that the matter of the
           plaoa where the words of aporovel er4 to b4 stamped nets
           within the sound disoratlon       of the depertment r4eponslbls
           for thclr approval, but the words ,indlo ting euoh ap?roval
         .‘~
          ”mus“’t ,b eVinmlylff Sxed *30 soa% part 0# th~~‘reflector.
                         To the extent       stat4d.,   Xr.    Chrletophrr’s     opinion
            lo   reepaotfully   ovsrrulea.

                                                              Yours very truly
                                                        ATTORNEI?
                                                               GENERAL
                                                                     OF TEXAS

                                                                BeiJamin Voodall     /e/
                                                        BY
                                                                   BenJamln Yoodrll
            TM:50                                                         kssletant
                  APPRCVED
                         NOV 1, 1940
                  Q-erald G. Mann /e/

                  ATTCBNEY
                         O!WEiAL OF TEXAS
                                                                    APPROVED0PIX;ION
                                                                       CW4ITTEE
                                                                    Byfb:’       NW-B
                                                                         Chairman